FILED
                            NOT FOR PUBLICATION                             SEP 04 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAMES MARK HINKLEY,                              No. 14-35603

               Plaintiff - Appellant,            D.C. No. 4:14-cv-05030-EFS

 v.
                                                 MEMORANDUM*
BERNARD WARNER; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Edward F. Shea, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Washington state prisoner James Mark Hinkley appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging Fourth and Eighth

Amendment claims arising out of a random urinalysis drug test. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Hamilton v. Brown, 630

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Hinkley’s Fourth Amendment claim

because Hinkley failed to allege facts sufficient to show that his random urinalysis

drug test was unreasonable. See Thompson v. Souza, 111 F.3d 694, 702-03 (9th

Cir. 1997) (setting forth factors to determine whether a search is reasonable under

the Fourth Amendment and holding that a prisoner’s non-random urinalysis drug

test was a reasonable search). Moreover, the district court properly dismissed

Hinkley’s challenge to the urinalysis policy because it concluded the policy was

reasonably related to a legitimate penological interest.

      The district court properly dismissed Hinkley’s Eighth Amendment claim

because Hinkley failed to allege facts sufficient to show that defendants knew of

and disregarded a substantial risk of physical or mental harm to Hinkley when he

was selected for a random urinalysis drug test. See Farmer v. Brennan, 511 U.S.

825, 837 (1994) (“[A] prison official cannot be found liable under the Eighth

Amendment . . . unless the official knows of and disregards an excessive risk to

inmate health or safety[.]”); see also Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir.

2011) (explaining that a supervisor is liable under § 1983 only if he is personally


                                           2                                    14-35603
involved in the constitutional deprivation or there is a “sufficient causal connection

between the supervisor’s wrongful conduct and the constitutional violation”

(citation and internal quotation marks omitted)); Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are to be construed liberally, a

plaintiff must present factual allegations sufficient to state a plausible claim for

relief).

       We reject Hinkley’s contention that the district court failed to permit

discovery.

       Hinkley’s contempt motion, cross-noticed in Appeal Nos. 14-35602 and 14-

35603 and filed on January 2, 2015, is denied.

       AFFIRMED.




                                            3                                     14-35603